708 N.W.2d 382 (2006)
474 Mich. 1019
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Alan BELLAMY, Defendant-Appellant.
Docket No. 129272, COA No. 254586.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the June 21, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*383 MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).